EXHIBIT 10.8

Execution Version

GUARANTY AND NEGATIVE PLEDGE AGREEMENT

This GUARANTY AND NEGATIVE PLEDGE AGREEMENT (this “Guaranty”), dated as of
April 4, 2006 is executed and delivered by MICHAEL T. KENNEDY (“Guarantor”), in
favor of Tennenbaum Capital Partners, LLC, a Delaware limited liability company,
as agent and collateral agent for the below-defined Lenders (in such capacity,
“Agent”) and the below-defined Lenders, in light of the following:

WHEREAS, Radnor Holdings Corporation, a Delaware corporation (the “Company”),
each of the Company’s Subsidiaries identified on the signature pages of the
Credit Agreement as a Guarantor, the Lenders party thereto from time to time
(the “Lenders”), and Agent are parties to that certain Credit Agreement, dated
as of December 1, 2005 (as amended through the date hereof, the “Credit
Agreement”; capitalized terms used but not defined herein shall have the
respective meanings given thereto in the Credit Agreement);

WHEREAS, contemporaneously herewith, the Company, the Guarantors party thereto,
the Lenders and the Agent are entering into that certain Amendment No. 1 to
Credit Agreement (“Amendment No. 1”) of even date herewith, pursuant to which
the Lenders will agree, subject to the terms and conditions thereof, to make
Tranche C Loans to the Company in an aggregate principal amount not to exceed
$23,500,000 (the “Tranche C Loans”);

WHEREAS, Guarantor is the majority shareholder of Company and, as such, will
benefit by virtue of the financial accommodations extended to Company by the
Agent and the Lenders; and

WHEREAS, in order to induce the Agent and the Lenders to enter into Amendment
No. 1 and the other Operative Documents and to make the Tranche C Loans to the
Company pursuant to Amendment No. 1 and the Credit Agreement, and in
consideration thereof, and in consideration of any loans or other financial
accommodations heretofore or hereafter extended by the Lenders and the Agent to
the Company, whether pursuant to the Credit Agreement or otherwise, Guarantor
has agreed to guaranty the Guarantied Obligations.

NOW, THEREFORE, in consideration of the foregoing, Guarantor hereby agrees as
follows:

1. Guaranty. Subject to the limitations set forth in Section 11 hereof,
Guarantor hereby irrevocably guarantees to each Lender and the Agent, as a
primary obligor and not merely as a surety the prompt payment in full, in
Dollars, when due (whether at Stated Maturity, by acceleration, by mandatory or
optional prepayment or otherwise, including amounts that would become due but
for the operation of Section



--------------------------------------------------------------------------------

362(a) of the Bankruptcy Code, 11 U.S.C. §362(a)) of the principal of and
interest on the Tranche C Loans (including, without limitation, interest on any
overdue principal and, to the extent permitted by applicable law, on any overdue
interest and on payment of additional amounts described in Sections 4(r),
(s) and (t) of the Credit Agreement and all other amounts from time to time
owing by the Company under the Credit Agreement in respect of the Tranche C
Loans or the Tranche C Notes (including, without limitation, interest,
indemnities, costs, expenses and taxes, in each case whether or not a claim is
allowed for such amounts in any bankruptcy case) (such payments being herein
collectively called the “Guaranteed Obligations”). Subject to the limitations
set forth in Section 11 hereof, Guarantor hereby further agrees that if the
Company shall default in the payment of any of the Guaranteed Obligations,
Guarantor will (x) promptly pay the same, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the Guaranteed Obligations, the same will be promptly paid in full
when due (whether at extended maturity, by acceleration, by optional prepayment
or purchase or otherwise) in accordance with the terms of such extension or
renewal and (y) pay to each Lender such amounts, to the extent lawful, as shall
be sufficient to pay the costs and expenses of collection or of otherwise
enforcing any of such Lender’s rights under the Credit Agreement and the other
Operative Documents with respect to the payment of such Guaranteed Obligations,
including, without limitation, reasonable counsel fees. This Guaranty is
irrevocable and unconditional in nature and is made with respect to any
Guaranteed Obligations now existing or in the future arising. The Guarantor’s
liability under the Credit Agreement shall continue until the earlier of
(i) full satisfaction of all Guaranteed Obligations and (ii) the date on which,
by virtue of subclause (A) of the first sentence of Section 11 hereof, Guarantor
shall have no liability hereunder. This Guaranty is a guarantee of due and
punctual payment and is not merely a guarantee of collection.

2. Acknowledgments, Waivers and Consents.

(A) Guarantor acknowledges that the obligations undertaken by him under the
Credit Agreement involve the guarantee of obligations of Persons other than
himself and that the obligations of the Guarantor under Section 1 are absolute
and unconditional, irrespective of the value, genuineness, validity, regularity
or enforceability of the Credit Agreement or any of the other Operative
Documents or any other agreement or instrument referred to therein, or any
substitution, release, impairment or exchange of any other guarantee of or
security for any of the Guaranteed Obligations and irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 2 that the obligations of the Guarantor hereunder shall be absolute and
unconditional under any and all circumstances, to the fullest extent permitted
by Applicable Law. Without limiting the generality of the foregoing, it is
agreed that, to the fullest extent permitted by Applicable Law, the occurrence
of any one or more of the following shall not alter or impair the liability of
Guarantor hereunder, which shall remain absolute and unconditional as described
above:

(i) at any time or from time to time, without notice to Guarantor, the time for
any performance of or compliance with any of the Guaranteed Obligations shall be
extended, or such performance or compliance shall be waived;

 

2



--------------------------------------------------------------------------------

(ii) any of the acts mentioned in any of the provisions of any of the Operative
Documents or any other agreement or instrument referred to in the Operative
Documents shall be done or omitted;

(iii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be modified, supplemented or amended in
any respect, or any right under any of the Operative Documents or any other
agreement or instrument referred to in the Operative Documents shall be waived
or any other guarantee of any of the Guaranteed Obligations or any security
therefor shall be released, impaired or exchanged in whole or in part or
otherwise dealt with;

(iv) any Lien granted to, or in favor of, Lenders, the Agent and/or the
Collateral Agent (each, a “Lender Party” and collectively, the “Lender Parties”)
as security for any of the Guaranteed Obligations shall fail to attach or be
perfected; or

(v) any of the Guaranteed Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of Guarantor) or
shall be subordinated to the claims of any Person (including, without
limitation, any creditor of Guarantor).

(B) Guarantor expressly waives, for the benefit of the Lenders, all set-offs and
counterclaims and all presentments, demands for payment, notices of nonpayment,
protests, notices of protest, notices of dishonor and all other notices or
demands of any kind or nature whatsoever with respect to the Guaranteed
Obligations, and all notices of acceptance of the Credit Agreement or of the
existence, creation, incurring or assumption of new or additional Guaranteed
Obligations. Guarantor further expressly waives the benefit of any and all
statutes of limitation and any and all laws providing for the exemption of
Property from execution or for valuation and appraisal upon foreclosure, to the
maximum extent permitted by applicable law.

(C) Guarantor represents and warrants to the Lender Parties that he has
established adequate means of obtaining financial and other information
pertaining to the business, operations and condition (financial and otherwise)
of the Company and its properties on a continuing basis and that he is now and
will in the future remain fully familiar with the business, operations and
condition (financial and otherwise) of the Company and its properties. Guarantor
further represents and warrants that he has reviewed and approved each of the
Operative Documents and is fully familiar with the transaction contemplated by
the Operative Documents and that he will in the future remain fully familiar
with that transaction and with any new Operative Documents and the transactions
contemplated by those Operative Documents. Guarantor hereby

 

3



--------------------------------------------------------------------------------

expressly waives and relinquishes any duty on the part of any Lender Party
(should any such duty exist) to disclose to Guarantor any matter of fact or
other information related to the business, operations or condition (financial or
otherwise) of the Company or its properties or to any Operative Document or the
transactions undertaken pursuant to, or contemplated by, any such Operative
Document, whether now or in the future known by any Lender Party.

(D) Guarantor intends that his rights and obligations shall be those expressly
set forth herein and that his obligations shall not be affected, limited,
reduced, discharged or terminated by reason of any principles or provisions of
law that conflict with the terms hereof.

3. Understanding With Respect to Waivers and Consents. Guarantor warrants and
agrees that each of the waivers and consents set forth herein is made
voluntarily and unconditionally after consultation with outside legal counsel
and with full knowledge of its significance and consequences, with the
understanding that events giving rise to any defense or right waived may
diminish, destroy or otherwise adversely affect rights that Guarantor otherwise
may have against the Company, any Lender Party or any other Person or against
any Collateral. If, notwithstanding the intent of the Guarantor that the terms
hereof shall control in any and all circumstances, any such waivers or consents
are determined to be unenforceable under applicable law, those waivers and
consents shall be effective to the maximum extent permitted by law.

4. Subrogation. Guarantor hereby waives, until the payment and satisfaction in
full of all of the Guaranteed Obligations, any right, remedy, power or
privilege, such as any right of subrogation, contribution or indemnity or
related remedy, power or privilege, arising (whether by contract or operation of
law, including under any Bankruptcy Law) against the Company, any Guarantor
(under and as defined in the Credit Agreement), any other guarantor, any issuer
of any letter of credit or any other Person or any Collateral by reason of any
payment pursuant to the provisions of this Guaranty and, if any amount is paid
to Guarantor on account of those rights, remedies, powers or privileges, he will
hold that amount in trust for the benefit of, and pay the same over to, the
Agent (for the benefit of the other Lender Parties) on account of the Guaranteed
Obligations. Guarantor understands that the exercise by any Lender Party of any
right, remedy, power or privilege that it may have under the Operative
Documents, security agreement, guarantee, letter of credit or other instrument
for or relative to all or any part of the Guaranteed Obligations or otherwise
may affect or eliminate Guarantor’s right of subrogation or similar recovery
against the Company, any other Guarantor (under and as defined in the Credit
Agreement), any other guarantor, any issuer of any letter of credit or any other
Person or against any Collateral and that Guarantor may therefore incur
partially or totally non-reimbursable liability hereunder. Nevertheless,
Guarantor hereby authorizes and empowers the Agent and the other Lender Parties
to exercise, in its or their sole discretion, any combination of those rights,
remedies, powers and privileges.

5. Reinstatement. The obligations of Guarantor hereunder shall be automatically
reinstated if and to the extent that for any reason any payment by or on

 

4



--------------------------------------------------------------------------------

behalf of the Company, any other Guarantor (under and as defined in the Credit
Agreement), any other guarantor, any issuer of any letter of credit or any other
Person or any other application of funds (including the proceeds of any
Collateral for all or any part of the Guaranteed Obligations) in respect of all
or any part of the Guaranteed Obligations is rescinded or must be otherwise
restored by any holder of those Guaranteed Obligations, whether as a result of
any proceedings in bankruptcy, reorganization or otherwise and the Guarantor
agrees that he will indemnify each Lender Party on demand for all reasonable
costs and expenses (including fees and expenses of counsel) incurred by that
Lender Party in connection with that rescission or restoration.

6. Remedies. The Guarantor hereby agrees that, between Guarantor and the Lender
Parties, the obligations of the Company under the Credit Agreement and the other
Operative Documents may be declared to be forthwith (or may become
automatically) due and payable as provided in Section 6 of the Credit Agreement
for purposes of Section 1 hereof notwithstanding any stay, injunction or other
prohibition preventing that declaration (or those obligations becoming due and
payable as against the Company) and that, in the event of that declaration (or
that obligation being deemed due and payable), those obligations (whether or not
due and payable by the Company) shall forthwith become due and payable for
purposes of Section 1 hereof to the extent they are Guaranteed Obligations.

7. Separate Action. Any Lender Party may bring and prosecute a separate action
or actions against Guarantor whether or not any other Guarantor (under and as
defined in the Credit Agreement), the Company, any other guarantor, any issuer
of any letter of credit or any other Person is joined in any such action or a
separate action or actions are brought against any other Guarantor (under and as
defined in the Credit Agreement), the Company, any other guarantor, any issuer
of any letter of credit or any other Person or any Collateral for all or any
part of the Guaranteed Obligations. The obligations of Guarantor hereunder, and
the effectiveness of the Credit Agreement are not conditioned upon the existence
or continuation of any other guarantee or any letter of credit for or relative
to all or any part of the Guaranteed Obligations.

8. Subordination of Indebtedness of the Company; Security Interest. Guarantor
agrees that any Indebtedness now or in the future owed to him by the Company is
hereby subordinated to the Guaranteed Obligations. If the Agent so requests, any
such Indebtedness shall be collected, enforced and received by Guarantor as
trustee for the Agent and shall be paid over to the Agent (for the benefit of
the other Lender Parties) in kind on account of the Guaranteed Obligations. If,
after the Agent’s request, Guarantor fails to collect or enforce any such
Indebtedness or to pay the proceeds of that Indebtedness to the Agent, the Agent
as Guarantor’s attorney-in-fact may do such acts and sign such documents in
Guarantor’s name and on Guarantor’s behalf as the Agent considers necessary or
desirable to effect that collection, enforcement or payment, the Agent being
hereby appointed Guarantor’s attorney-in-fact for that purpose.

 

5



--------------------------------------------------------------------------------

9. Certain Limitations. In any proceeding involving any state corporate law or
any state or federal bankruptcy, insolvency, reorganization or other law
affecting the rights of creditors generally, if the obligations of the Guarantor
under Section 1 hereof would otherwise, without taking into account the
provisions of this Section 9, be held or determined to be void, invalid or
unenforceable or if the claims of the Lender Parties in respect of those
obligations would be subordinated to the claims of any other creditors on
account of the Guarantor’s liability under Section 1 hereof, then,
notwithstanding any other provision hereof or of the Credit Agreement to the
contrary, the amount of that liability shall, without any further action by the
Guarantor, any Lender Party or any other Person, be automatically limited and
reduced to the highest amount that is valid and enforceable and not subordinated
to the claims of other creditors as determined in that action or proceeding.

10. Revocation. To the fullest extent permitted by law, Guarantor hereby waives
all rights he may have to revoke his obligations under Section 1 hereof with
respect to all or any part of the Guaranteed Obligations.

11. Limitation. Notwithstanding anything to the contrary contained in this
Guaranty, (A) the liability of Guarantor hereunder for the Guaranteed
Obligations shall not exceed the principal amount of Ten Million Dollars
($10,000,000) thereof at any time outstanding, plus interest thereon from the
date demand on this Guaranty is made by any Lender Party at the rate provided in
the Credit Agreement and costs, expenses and other charges (including, but not
limited to, reasonable attorneys’ fees and legal expenses) incurred by Agent
after such date of demand in collecting on this Guaranty and (B) the guaranty
set forth in Section 1 hereof may not be enforced by any Lender Party unless and
until (i) an Event of Default under the Credit Agreement has occurred and is
continuing, and (ii) the Company has failed to pay any Obligations due under the
Credit Agreement or the Tranche C Notes (whether at Stated Maturity, by
acceleration, by mandatory or optional prepayment or otherwise, including
amounts that would become due but for the operation of Section 362(a) of the
Bankruptcy Code, 11 U.S.C. §362(a)). The Guarantor’s obligations hereunder shall
terminate on the earlier of (i) the date on which all Guaranteed Obligations and
other amounts payable under Section 1 hereof shall have been indefeasibly paid
in full in cash or such other consideration as was acceptable to the Lenders and
(ii) the date on which, by virtue of subclause (A) of the first sentence of this
Section 11, Guarantor shall have no further liability hereunder. Such
termination shall be subject to Section 5 hereof.

12. Negative Pledge.

(A) Guarantor hereby represents and warrants that (i) Guarantor is the sole
beneficial owner of the Capital Stock of the Company identified on Annex A
hereto and no Lien exists upon such Capital Stock except as contemplated by
subclause (iii) of this sentence (and no right or option to acquire the same
exists in favor of any other Person), (ii) Guarantor does not beneficially own
any Capital Stock of the Company other than that identified on Annex A hereto,
and (iii) as of the date hereof, Guarantor is contractually prohibited from
pledging any of the shares of Capital Stock of the Company that he beneficially
owns. Guarantor hereby covenants and agrees that, if, at any time

 

6



--------------------------------------------------------------------------------

prior to the date on which all Guaranteed Obligations shall have been finally
paid and satisfied in full, the contractual prohibition identified in subclause
(iii) of the preceding sentence shall cease to be in effect, Guarantor shall
provide prompt written notice to the Agent to that effect.

(B) Until the earlier of (i) the date on which all Guaranteed Obligations shall
have been finally paid and satisfied in full, and (ii) the date on which, by
virtue of subclause (A) of Section 11 hereof, the Guarantor has no further
liability hereunder, the Guarantor shall at all times be the sole beneficial
owner of all of the Capital Stock of the Company identified on Annex A hereto
(together with all Capital Stock of the Company hereafter acquired by the
Guarantor, the “Restricted Stock”) and shall not create or permit to exist any
mortgage, pledge, or other Lien or encumbrance of any kind (or grant or permit
to exist any right or option to acquire the same to any other Person) on the
Restricted Stock.

13. Miscellaneous.

(A) Assignment. The provisions of this Guaranty shall inure to the benefit of
the shall inure to the benefit of the successors and assigns of the Agent and
the Lenders. The Guarantor may not assign or otherwise transfer any of his
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by the Guarantor without such consent
shall be null and void.

(B) Amendments. This Guaranty may be amended, and the observance of any term
hereof may be waived (either retroactively or prospectively), with (and only
with) the written consent of the Guarantor and the Agent (acting at the
direction of the Required Lenders).

(C) Applicable Law. THE VALIDITY AND INTERPRETATION OF THIS GUARANTY, AND THE
TERMS AND CONDITIONS SET FORTH HEREIN SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED WHOLLY THEREIN, WITHOUT GIVING EFFECT TO ANY PROVISIONS
THEREOF RELATING TO CONFLICTS OF LAW.

(D) Waiver of Jury Trial. EACH OF THE GUARANTOR AND THE AGENT HEREBY AGREES TO
WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS GUARANTY OR ANY OF THE OTHER OPERATIVE
DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS
FINANCING TRANSACTION OR THE RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE
OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT
MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY

 

7



--------------------------------------------------------------------------------

CLAIMS. EACH OF THE GUARANTOR AND THE AGENT ACKNOWLEDGES THAT THIS WAIVER IS A
MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY
RELIED ON THIS WAIVER IN ENTERING INTO THIS GUARANTY, AND THAT EACH WILL
CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH PARTY
HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 13(D) AND EXECUTED BY EACH
OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS GUARANTY OR ANY OF
THE OTHER OPERATIVE DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING
TO THE LOANS MADE UNDER THE CREDIT AGREEMENT. IN THE EVENT OF LITIGATION, THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

(E) Submission to Jurisdiction. The Guarantor and the Agent hereby submit to the
exclusive jurisdiction of the Federal and state courts in the Borough of
Manhattan in The City of New York in any suit or proceeding arising out of or
relating to this Guaranty or the transactions contemplated hereby.

(F) Counterparts. This Guaranty may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

[Signature Pages Follow]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Guaranty as
of the date first written above.

 

MICHAEL T. KENNEDY

/s/ Michael T. Kennedy

Accepted and agreed as of the date first written above.

 

TENNENBAUM CAPITAL PARTNERS, LLC By:  

/s/ José Feliciano

Name:   José Feliciano Title:   Partner

[Signature Page to Guaranty and Negative Pledge Agreement]



--------------------------------------------------------------------------------

Annex Omitted